Title: To Benjamin Franklin from Solomon Williams, 25 January 1764
From: Williams, Solomon
To: Franklin, Benjamin


Honored Sir
Leb: 25 Jany 1764.
You Will Pardon this Trouble and My Freedom In using your Name When I inform you that Mr. Webster for Whom is the Enclosed Desired me thus to Make use of your Name to Carry a Letter to him with the Assurance that he had your Favorable permission for it. Since I have this Occasion to Speak to you Allow me sir in the Crowd of your Admirers to Return you My Sincere Thanks for your Eminent Services to the literary World by your Wonderful discoverys and Improvements In Electricity. I wish you Increasing and abundant Success and honor in All your Generous Endeavors to promote the Improvement and happiness of Mankind. I am Honored Sir with Great Respect your very humble Servant
S: W:
Copy of the Cover of my Letter to Mr. Webster to Mr. Franklin.
 
Endorsed: Copy of My Lr to Mr Pelatiah Webster
